              Case 1:18-cv-00952-LY Document 9 Filed 07/30/19 Page 1 of 8



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

CAROLYN BARNES AND CHILDREN,                             §
                                                         §
                           Plaintiffs,                   §
V.                                                       §
                                                         §         A-18-CV-952-LY-ML
UNITED STATES OF AMERICA, ET AL.,                        §
                 Defendants.                             §
                                                         §


                   ORDER ON IN FORMA PAUPERIS STATUS AND
          REPORT AND RECOMMENDATION ON THE MERITS OF THE CLAIMS

TO THE HONORABLE LEE YEAKEL
UNITED STATES DISTRICT JUDGE:

          The Magistrate Court submits this Report and Recommendation to the United States

District Court pursuant to 28 U.S.C. § 636(b) and Rule 1 of Appendix C of the Local Court

Rules of the United States District Court for the Western District of Texas, Local Rules for the

Assignment of Duties to United States Magistrate Judges. Before the court is Plaintiff’s

Application to Proceed In Forma Pauperis (Dkt. #2; #6)1. Because Plaintiff is requesting

permission to proceed in forma pauperis, this court must review and make a recommendation on

the merits of Plaintiffs’ claims pursuant to 28 U.S.C. § 1915(e)2.

         I.       REQUEST TO PROCEED IN FORMA PAUPERIS

          The court has reviewed Plaintiff’s financial affidavit and determined Plaintiff is indigent

and should be granted leave to proceed in forma pauperis. Accordingly, the court hereby

     1
      Dkt. #6 was filed by Plaintiff in response to the undersigned’s order directing Plaintiff to submit the Austin
Division Application to Proceed in Forma Pauperis and Financial Affidavit in support and has been docketed as a
new Motion. Accordingly, Dkt. #6 renders Dkt. #2 moot, and Dkt. #2 is dismissed.
    2
      The undersigned notes that a Motion for Recusal is also pending in this case, in which Plaintiff appears to
demand the recusal of United States District Judges Yeakel and Pitman, and United States Magistrate Judge Austin,
along with “all the judges of this court” and the Fifth Circuit. See Dkt. #3. She does not request the recusal of the
undersigned by name. She “incorporates the motion to recuse” in her Complaint. Dkt. #1 at 40. Only Judge Austin is
named among the dozens of other listed defendants in this case. See Dkt. #1 at 1–3.

                                                         1
              Case 1:18-cv-00952-LY Document 9 Filed 07/30/19 Page 2 of 8



GRANTS Plaintiff’s request for in forma pauperis status. The Clerk of the Court shall file the

complaint without payment of fees or costs or giving security therefor pursuant to 28 U.S.C. §

1915(a). This indigent status is granted subject to a later determination the action should be

dismissed if the allegation of poverty is untrue or the action is found frivolous or malicious

pursuant to 28 U.S.C. § 1915(e). Plaintiff is further advised, although Plaintiff has been granted

leave to proceed in forma pauperis, a court may, in its discretion, impose costs of court at the

conclusion of this lawsuit, as in other cases. Moore v. McDonald, 30 F.3d 616, 621 (5th Cir.

1994).

         As stated below, this court has made a § 1915(e) review of the claims made in this

complaint and is recommending Plaintiff’s claims be dismissed under 28 U.S.C. § 1915(e).

Therefore, service upon Defendants should be withheld pending the District Court’s review of

the recommendations made in this Report. If the District Court declines to adopt the

recommendations, then service should be issued at that time upon Defendants.

    II.         REVIEW OF THE MERITS OF THE CLAIM

         A.     Factual Background

         Plaintiff Carolyn Barnes brings this suit, purportedly on behalf of herself and her

children, against dozens of named defendants. In her Complaint, among others, she names the

United States of America, the United States Census Bureau, the FBI, the DOJ, the Department of

Commerce, the U.S. Attorney’s Office, the US Marshals and Courts, Williamson County courts

and law enforcement departments, Travis County courts and law enforcement departments,

various state agencies including the Texas Attorney General, the State Bar of Texas, various state

appellate courts, the Court of Criminal Appeals, the Texas Supreme Court, various district




                                                2
              Case 1:18-cv-00952-LY Document 9 Filed 07/30/19 Page 3 of 8



attorneys, both state and federal judges including United States Magistrate Judge Andrew W.

Austin, private lawyers and others as defendants. 3 See Dkt. #1 at 1–3.

         On the face of the Complaint, she lists violations of the following: “42 U.S. Code 13981,

34 USC § 12361, 42 USC § 1981, 1982, 1983, 42 USC § 1985, 1986, § 1988, 42 USC § 2000bb

et seq. 42 USC § 2000cc et seq. 42 USC §12101 18 USC § 4, 201, 241, 242, 245, 18 USC § 247,

249, 371, 373, 18 USC § 521, 641, 1001, 1018, 18 USC § 1201, 1202, 18 USC 1341, 1343,

1346, 18 USC § §1347, 1349, 18 USC § 1505, 1506, 1509, 18 USC § 1510, 1512, 1513, 18 USC

§ 1519, 1952, 1957, 18 USC §, 1961-1968 18 USC § 2331, 2332a, 18 USC § 2332b, 2339A,

Tex. CCP 46B, Tex. Health & Safety Code, Title 7, Subtitle C, Tex. Religious Freedom

Restoration Act, Tex. Citizen Participation Act, Tex. Free Enterprise and Anti-Trust Act.” Id. at

1. Elsewhere, she lists additional claims under the Texas and United States Constitutions. See,

e.g,, id. at 38.

         In her 491-page Complaint, she alleges “that all named parties are acting in a continuing

conspiracy to violate Plaintiffs’ civil, constitutional, and fundamental human rights and to that

end, they willfully violated various state and federal laws, statutes, and constitutional provisions

in advancing and concealing the continuing conspiracy,” referring to the Defendants or

subgroups of the Defendants as the “CARTEL” or “JOINT ENTERPRISE.” Dkt. #1 at 5. She

also refers throughout the Complaint to acts taken by the “BRM” or “black robe mafia.” See,


         3
           Plaintiff has also filed a document styled as “Supplemental Original Complaint,” in which she seeks
leave to add a different or additional set of defendants, still including the United States but also adding the following
individuals or entities: “RENE OSCAR CAMPOS, RENE CAMPOS, SR., EDWARD CHARLES CAMPOS,
DIB/A 2016 INDJAN TRAIL RANCHLAND, GREAT ASPEN, 2016 GOBBLER, 2016 SNEAK PEEK 2015
AUSTIN GILFILLAN, CHICK-FIL-A, AND OVER THIRTY OTHER VARIOUS AND SUNDRY ALTER
EGOS, THOMAS R. STAUCH, BETSY LAMBETH, KATIE LENTZ, AND AARON SENSENEY.” Dkt. #8 at 1.
This document is filed as a Supplemental Original Complaint but appears to both add new claims and new
defendants relating to a November 10, 2018 alleged destruction of her property. Nevertheless, she appears to allege
these new individuals and entities are also a part of the “CARTEL.” Dkt. #8 at 4. She does not affirmatively seek to
amend her original complaint, nor does she make clear that she is asking to replace the original complaint in filing
this document.

                                                           3
             Case 1:18-cv-00952-LY Document 9 Filed 07/30/19 Page 4 of 8



e.g., id. at 50. Among other allegations, she complains of fraud on the court, obstruction of

justice, breach of the social contract, racketeering tactics, the spread of weaponized immunity,

and argues that Defendants “fully employed and engaged their entire apparatus and state-funded

machinery to conceal the corruption and make it appear that Plaintiffs are the evil ones simply

because they seek to expose the truth.” Id. at 8. She lodges complaints about the structural

inequities of the state and federal judicial systems and misogynistic and narcissistic corruption

throughout the government and refers to conduct engaged in by the “Star Chambers.” Id. at 81.

Plaintiff’s claims appear generally to arise out of her loss of her bar card4 and related financial

losses, other courts findings regarding her mental health, and primarily, out of Judge Austin’s

conduct in a related case in 2012 and 2013 and Judge Pitman’s conduct in a related 2015 case.

See, e.g., id. at 41. She seeks monetary damages to compensate her losses of $700,000.00,

medical bills of $250,000.00, liquidated damages in excess of $1,000,000.00 as well as damages

for various other losses, costs and attorney’s fees, punitive damages, declaratory relief stating

that her rights have been violated, and various forms of injunctive relief, including requiring all

defendants to destroy documents associated with “mental commitments, felony conviction, VLS

orders, and disbarment orders.” See id. at 477–485.

        B.       Standard of Review

        Because Plaintiff has been granted leave to proceed in forma pauperis, the court is

required by statute to review the Complaint. Section 1915(e)(2) provides in relevant part that

“the court shall dismiss the case at any time if the court determines that . . . the action or appeal

(i) is frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii)

seeks monetary relief against a defendant who is immune from such relief.” 28 U.S.C. §


    4
     According to the State Bar of Texas webpage, her disciplinary history included an interlocutory suspension
from August 28, 2013 through May 2, 2017 and culminated with her disbarment on May 2, 2017.

                                                      4
              Case 1:18-cv-00952-LY Document 9 Filed 07/30/19 Page 5 of 8



1915(e)(2). A complaint is frivolous, if it “lacks an arguable basis either in law or in fact.”

Neitzke v. Williams, 490 U.S. 319, 325, (1989); Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir.

1997). A claim lacks an arguable basis in law when it is “based on an indisputably meritless

legal theory.” Neitzke, 490 U.S. at 327. A claim lacks an arguable basis in fact when it describes

“fantastic or delusional scenarios.” Id. at 327–28.

        Pro se complaints are liberally construed in favor of the plaintiff. Haines v. Kerner, 404

U.S. 519, 20–21 (1972). However, pro se status does not offer a plaintiff an “impenetrable

shield, for one acting pro se has no license to harass others, clog the judicial machinery with

meritless litigation, and abuse already overloaded court dockets.” Farguson v. MBank Houston

N.A., 808 F.2d 358, 359 (5th Cir. 1986).

        C.      Discussion

        Plaintiff is no stranger to the state and federal court system. In 2013, Judge Austin

recommended dismissing Plaintiff’s claims with prejudice after Plaintiff ignored the court’s

multiple orders to file more definite statements and filed multiple supplements to her original

complaint without leave of court. As the court noted that at that time, Plaintiff already had a

lengthy history of frivolous litigation quoting Judge Smith’s observation in the Waco Division of

this court:

        Carolyn Barnes has been involved in altercations with law enforcement on other
        occasions and has initiated lawsuits as a result. Barnes v. Sulak, 2002 WL
        1804912, No. 03-01-00159-CV (Tex. App. – Austin, 2002); Barnes v. Madison,
        79 Fed. Appx. 691 (5th Cir. 2003); Barnes v. State, 2007 WL 1647827, No. 03-
        03-00533-CR (Tex. App. – Austin 2007, writ ref’d). She has also added herself as
        a party to lawsuits she has filed as either delaying tactics or in retaliation for acts
        of other attorneys. See Barnes v. State Bar of Texas, 888 S.W. 2d 102 (Tex. App.
        – Corpus Christi, 1994) (in which disciplinary proceedings were not upheld
        against her).




                                                  5
            Case 1:18-cv-00952-LY Document 9 Filed 07/30/19 Page 6 of 8



Barnes v. Travis Cnty. Sheriff’s Dept., 1:12-CV-00028-LY, 2013 WL 1773618, at *4 (Apr. 25,

2013). The court observed that as of the filing of that case, Plaintiff had been the pro se party or

attorney in seven prior cases that were dismissed as meritless or frivolous, and concluded that her

“contumacious” conduct presented a “clear pattern of abuse of her right of access to the court.”

Id. Judge Austin’s Report and Recommendation was adopted, and the District Court allowed

Barnes “one final opportunity to replead her claims in a meaningful fashion.” Dkt. #37, 1:12-

CV-00028-LY. Ultimately, final judgment was entered in that case after all her claims were

dismissed for failure to comply with a court order. She was barred from filing any additional

pleadings or motions in the action on March 18, 2014. Since 2013 and prior to the filing of this

suit, Plaintiff has filed at least one other suit that has come before this court, which is presumably

the basis of Plaintiff’s complaints about Judge Pitman. See 1:15-CV-298-RP and 1:15-CV-483-

RP (a state court case that was removed to this federal court and later severed).

        It is clear from a review of the Complaint that Plaintiff’s claims, framed as a vast

conspiracy by multiple branches and levels of the state and federal governments, among others,

lack any arguable basis in law or fact and should be dismissed as frivolous.5 But even if her

claims had an arguable basis in law or fact, her opportunity to raise any contentions about the

alleged mistakes or wrongdoing in her 2012 and 2015 cases has passed. In her 2012 case, the

Fifth Circuit affirmed the District Court’s judgment on March 17, 2015 and her petition for writ

of certiorari was denied on November 9, 2015. Dkt. #61; #62, 1:12-CV-00028-LY. In her 2015

case, the District Court’s judgment was affirmed by the Fifth Circuit on May 25, 2016 and no

petition for writ of certiorari was filed. Dkt #118, 1:15-CV-00298-RP. Further, to the extent she




    5
      Additionally, many of the Defendants she names would otherwise be entitled to certain judicial or other
governmental immunity.

                                                     6
              Case 1:18-cv-00952-LY Document 9 Filed 07/30/19 Page 7 of 8



intends to complain of incorrect state court rulings, her claims are likely barred by the Rooker-

Feldman doctrine.6

         A district court may bar a vexatious litigant from filing future complaints unless she

seeks the prior approval of a district or magistrate judge. Potts v. Texas, 354 F. App’x 70, 71 (5th

Cir. 2009) (citing Murphy v. Collins, 26 F.3d 541, 544 (5th Cir. 1994)). This procedure should be

employed here. Due to Plaintiff’s pattern of filing frivolous lawsuits with the Court, the

undersigned recommends that Plaintiff be barred from filing any future complaints in the

Western District of Texas absent leave of Court.

    III.          ORDER AND RECOMMENDATIONS

         The Magistrate Court hereby GRANTS Plaintiff’s Application to Proceed In Forma

Pauperis (Dkt. #6). The previous version of the Application, Dkt. #2, is DISMISSED AS

MOOT. The Magistrate Court RECOMMENDS the District Court DISMISS WITH

PREJUDICE Plaintiffs’ Complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) and that Plaintiff be

barred from filing future complaints in the Western District of Texas absent leave of court.

         The referral of this matter to the Magistrate Judge should now be CANCELED.




         6
            The Fifth Circuit has stated that “[a]bsent specific law otherwise providing, [the Rooker-Feldman
doctrine] directs that federal district courts lack jurisdiction to entertain collateral attacks on state court judgments.”
Liedtke v. State Bar of Tex., 18 F.3d 315, 317-18 (5th Cir. 1994)(citing Rooker v. Fidelity Trust Co., 263 U.S. 413
(1923); District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983)). Put differently, “if a state trial
court errs the judgment is not void, it is to be reviewed and corrected by the appropriate state appellate court.
Thereafter, recourse at the federal level is limited solely to an application for a writ of certiorari to the United States
Supreme Court.” Weekly v. Morrow, 204 F.3d 613, 615 (5th Cir. 2000).
     Attempting to recast a complaint in the form of a civil rights action does not allow a plaintiff to circumvent this
rule, “as absent a specific delegation, federal district courts, as courts of original jurisdiction lack appellate
jurisdiction to review, modify, or nullify final orders of state courts.” Liedtke, 18 F.3d at 317-18. (quoting Kimball v.
Florida Bar, 632 F.2d 1283, 1284 (5th Cir. 1980)(quotations and additional citations omitted). The Rooker-Feldman
doctrine bars “cases brought by state-court losers complaining of injuries caused by state-court judgments rendered
before district court proceedings commenced and invoking district court review and rejection of those judgments.”
Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). It extends to cases in which “the
constitutional claims presented [in federal court] are inextricably intertwined” with the state court ruling. Hale v.
Harney, 786 F.2d 688, 690-91 (5th Cir. 1986).

                                                            7
           Case 1:18-cv-00952-LY Document 9 Filed 07/30/19 Page 8 of 8



    IV.       WARNING

       The parties may file objections to this Report and Recommendation. A party filing

objections must specifically identify those findings or recommendations to which objections are

being made. The District Court need not consider frivolous, conclusive, or general objections.

See Battles v. United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987).

       A party’s failure to file written objections to the proposed findings and recommendations

contained in this Report within fourteen (14) days after the party is served with a copy of the

Report shall bar that party from de novo review by the District Court of the proposed findings

and recommendations in the Report and, except upon grounds of plain error, shall bar the party

from appellate review of unobjected-to proposed factual findings and legal conclusions accepted

by the District Court. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140, 150-53

(1985); Douglass v. United Services Automobile Ass’n, 79 F.3d 1415 (5th Cir. 1996)(en banc).

       SIGNED July 30, 2019
                                              _______________________________
                                              MARK LANE
                                              UNITED STATES MAGISTRATE JUDGE




                                               8
